Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach immersing the conductive strips into a soldering bath.  This is not found persuasive because the prior art of record teaches this limitation. See rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020070093702 in view of Otto (US 2010/0022396).
Regarding claims 1 and 4; ‘702 teaches a method of producing a superconductive conductor (page 3, lines 90-100) comprising providing a plurality of conductive strips wherein the strips comprise at least one superconductive strip (page 3, line 110-page 4, line 145), applying liquid soldering agent onto the plurality of strips (page 4, lines 145-page 5, line 181), forming a strip stack by staking the strips wetted with soldering agent  and forming a superconductive body by machining the strip stack with a roll system (page 6, line 242-page 7, line 272).
‘702 fails to teach that the liquid soldering agent is applied to the strips by immersing the conductive strips into a soldering bath.
Otto, however, teaches a method of making superconductive conductors (abstract) wherein superconductor strips are immersed in a solder bath for the purpose of providing a coating prior to stacking (para. 0094).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the strips of ‘702 immersed in a solder bath in order to provide a coating prior to stacking as taught by Otto.
Regarding claim 2, Otto teaches providing a plurality of conductive strips comprising first strips (ex. 415) and second strips (ex. 210 with 310) wherein the first and second width are different and wherein stacking the strips wetted with soldering agent forms a cruciform cross sectional shape (para. 0076; fig. 6).
.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020070093702 in view of Otto (US 2010/0022396) and WO 2010/042259.
‘702 teaches a method as described above but fails to teach wherein machining the strip stack comprises twisting the strip stack (claim 5), inserting the superconductive body into a cladding tube (claim 6), before inserting the body into the cladding tube the body is wrapped with one or more of solder (claim 7).
‘259, however, teaches a method of making a superconductor cable (page 1) wherein superconductor stacks are twisted, wrapped with an insulator, and inserted into the cladding tube (page 8, paragraph 3-page 10, paragraph 3, page 14, paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art to provide superconductor stacks are twisted, wrapped with an insulator, and inserted into the cladding tube in ‘702 in order to provide a process step known in the art as taught by ‘259.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020070093702 in view of Otto (US 2010/0022396) and WO 2010/042259 and Thomas (US 2009/0194316).
‘702 teaches a method as described above in claim 1, but fails to teach that the superconductor body is wrapped with solder and subsequently heated to the melting temperature of the solder to mechanically/electrically connect the superconductive body with the cladding tube. 
Thomas, however, teaches a method for making a superconductor (abstract) wherein a superconductor wire is surrounded with solder (meets limitation of wrap with solder) and pressed into the copper cladding and heated to the soldering temperature (para. 0023-0024).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor wire of 702 surrounded with solder (meets limitation of wrap with solder) and pressed into the copper cladding and heated to the soldering temperature in order to secure the superconductor in the channel (para. 0023-0025) as taught by Thomas.
Regarding claim 9, Thomas teaches that the superconductor product is subjected to drawing (compacting) for the purpose of deforming the channel to more securely retain the superconductive wire (para. 0023).
Therefore, it would have been obvious to one ordinary skill in the art to provide the superconductor product of ‘702 subjected to drawing (compacting) in order to deform the channel to more securely retain the superconductive wire as taught by Thomas.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735